Exhibit A
FILED: QUEENS COUNTY CLERK 03/11/2021 03:11 PM                                                         INDEX NO. 705670/2021
NYSCEF DOC. NO. 2                                                                                RECEIVED NYSCEF: 03/11/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
          ----------------------------------------------------------------------------X
          CARLOS COLLAZOS,                                                                Index No.

                                                                Plaintiff,                COMPLAINT

                                      - against -

          GARDA CL ATLANTIC, INC.,

                                                                 Defendants.
          ----------------------------------------------------------------------------X

                  Plaintiff Carlos Collazos, individually and on behalf of all other similar situated, through

          his attorney, the Moser Law Firm, P.C., brings this class action lawsuit against Defendant Garda

          CL Atlantic, Inc. and alleges as follows:

                                                  NATURE OF CLAIM

                  1.       This action is also brought as a class action pursuant to CPLR § 901 to remedy

          violations of the New York Labor Law, which include:

                           (a) Overtime violations (12 NYCRR § 142-2.2);

                           (b) Frequency of pay violations under Labor Law § 191; and

                           (c) Timeliness of pay violations under Labor Law § 191.

                                                            PARTIES

                  2.       Garda CL Atlantic, Inc. provides armored car and cash handling services.

                  3.       Defendant, Garda CL Atlantic, Inc., is a foreign corporation incorporated under

          the laws of the State of Delaware.

                  4.       Defendant, Garda CL Atlantic, Inc., maintains a principal executive office at 700

          So Federal Hwy, Suite 300, Boca Raton, Florida 33432.




                                                                  1


                                                               1 of 7
FILED: QUEENS COUNTY CLERK 03/11/2021 03:11 PM                                                 INDEX NO. 705670/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 03/11/2021




                 5.      For the six-year period preceding the filing of this complaint and up to the present

          time, Garda CL Atlantic, Inc. has continuously been an employer within the meaning of the

          Labor Law.

                 6.      At all relevant times, Garda CL Atlantic, Inc., operated a warehouse and cash and

          check processing facility located at located at 5-26 45th Ave, Long Island City, NY 11101.

                 7.      Plaintiff Carlos Collazos is a natural person residing in the County of Queens.

                                                        LAW

          Overtime

                 8.      Under the Labor Law “[a]n employer shall pay an employee for overtime at a

          wage rate of 1½ times the employee's regular rate for hours worked in excess of 40 hours in one

          workweek.” 12 N.Y.C.R.R. § 142-2.2.

          Frequency of Pay to Manual Workers

                 9.      Pursuant to Labor Law § 191, “a manual worker shall be paid weekly.”

                 10.     Pursuant to Labor Law § 191 a manual worker shall be paid “not later than seven

          calendar days after the end of the week in which the wages are earned.”

                 11.     “The purpose of [Labor Law § 191] is to protect the manual worker who [is]

          dependent upon the ‘wages’ he receive[s] weekly for []his existence.” People v. Bloom, 7 Misc.

          2d 1077, 1078, 167 N.Y.S.2d 179 (N.Y. City Ct. 1957).

                 12.     An employee who is not timely paid his wages as required by Labor Law § 191 is

          entitled to compensatory damages under Labor Law § 198. See Vega v. CM & Assoc. Constr.

          Mgmt., LLC, 2019 NY Slip Op 06459, ¶ 2, 175 A.D.3d 1144, 1146, 107 N.Y.S.3d 286, 288

          (App. Div. 1st Dept.).

                 13.     “It has been [the New York State Department of Labor’s] longstanding

          interpretation of the term ‘manual workers’ that the term includes more than 25 percent of their

                                                          2


                                                       2 of 7
FILED: QUEENS COUNTY CLERK 03/11/2021 03:11 PM                                                  INDEX NO. 705670/2021
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/11/2021




          working time performing physical labor.” See N.Y. Dep't of Labor Counsel Opinion Letter RO-

          09-0066; NY Dep’t of Labor Counsel Opinion Letter RO-09-0121; Gonzalez v. Gan Isr.

          Preschool, 2014 U.S. Dist. LEXIS 34633, at *38 (E.D.N.Y. Feb. 5, 2014).

                                         FACTUAL ALLEGATIONS

                 14.     The Plaintiff worked at the Defendant’s facility located at 5-26 45th Ave, Long

          Island City, NY 11101 (hereinafter the “Long Island City facility”).

                 15.     Garda had and still has an “overtime-over-50” policy under which it paid for the

          first ten (10) hours of overtime at the regular rate of pay, rather than 1 ½ times the employee’s

          regular rate of pay. Garda paid 1½ times the employee's regular rate for hours worked in excess

          of 50 hours in one workweek.

                 16.     Plaintiff Collazos was employed as a Driver/Messenger by Garda CL Atlantic,

          Inc. (hereinafter “Garda”) from approximately 2010 until the summer of 2018.

                 17.     Plaintiff Collazos was subject to the “overtime-over-fifty” policy.

                 18.     Throughout his employment with Garda, Plaintiff Collazos was paid his regular

          rate for the first 50 hours of work per week.

                 19.     Pursuant to a uniform policy, Garda only paid Mr. Collazos his overtime premium

          for hours worked in excess of 50 per week.

                 20.     Mr. Collazos drove an armored car.

                 21.     Mr. Collazos lifted and assisted in the delivery and pickup of boxes of coin and

          currency.

                 22.     Mr. Collazos spent at least 25% of his time performing physical labor.

                 23.     Mr. Collazos was a manual worker as defined in Labor Law § 191.

                 24.     Pursuant to a uniform policy, Garda paid Mr. D’Aguino on a bi-weekly basis .



                                                            3


                                                          3 of 7
FILED: QUEENS COUNTY CLERK 03/11/2021 03:11 PM                                                    INDEX NO. 705670/2021
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/11/2021




                    25.    Pursuant to a uniform policy, the first week’s wages of each bi-weekly pay period

          were not paid within seven calendar days of the end of the week in which such wages were

          earned.

                                                     THE CLASS

                    26.    The Plaintiff brings the First and Second Causes of Action under CPLR § 901, on

          behalf of himself and a class consisting of all Drivers/Messengers who worked at Garda’s Long

          Island City facility at any time during the six year period immediately preceding the filing of this

          complaint.

                    27.    Excluded from the Classes are Defendants’ legal representatives, officers,

          directors, assigns, and successors, or any individual who has, or who at any time during the class

          period has had, a controlling interest in Defendants, and all persons who will submit timely and

          otherwise proper requests for exclusion from the Class.

                    28.    The persons in the Class are so numerous that joinder of all members is

          impracticable.

                    29.    The precise number of persons in the Class is within the knowledge of the

          defendants. Upon information and belief, the size of the Class is at least 200.

                    30.    The claims of the Plaintiff are typical of the claims of the Class he seeks to

          represent. The Plaintiff and the Class Members work or have worked for Defendant and have

          been subjected to its uniform policies and patterns or practices of (a) Failing to pay the overtime

          premium for the first ten hours of overtime worked per week, and instead paying for the

          employees’ first ten hours of overtime at the regular rate of pay; (b) Failing to pay

          Drivers/Messengers on a weekly basis, as required by Labor Law § 191; and (c) Failing to pay




                                                             4


                                                          4 of 7
FILED: QUEENS COUNTY CLERK 03/11/2021 03:11 PM                                                     INDEX NO. 705670/2021
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/11/2021




          for the first week’s wages of each bi-weekly pay period within seven (7) days after the end of

          said workweek.

                  31.     The Plaintiff will fairly and adequately represent and protect the interests of the

          Class. The Plaintiff understands that, as class representative, he assumes a fiduciary

          responsibility to the Class to represent its interests fairly and adequately. The Plaintiff recognizes

          that as class representative, he must represent and consider the interests of the class just as he

          would represent and consider his own interests. The Plaintiff understands that in decisions

          regarding the conduct of the litigation and its possible settlement, he must not favor his own

          interest over those of the Class. The Plaintiff recognizes that any resolution of a class action

          lawsuit, including any settlement or dismissal thereof, must be in the best interests of the class.

          The Plaintiff understands that in order to provide adequate representation, he must remain

          informed of developments in the litigation, cooperate with class counsel by providing them with

          information and any relevant documentary material in his possession, and testify, if required, at a

          deposition and at trial.

                  32.     The Plaintiff has retained counsel competent and experienced in complex class

          action employment litigation.

                  33.     The First and Second Causes of Action are properly maintainable as a class action

          under CPLR § 901. There are questions of law and fact common to the Class that predominate

          over any questions solely affecting individual members of the Class, including but not limited to:

          (1) whether the class members were entitled to the overtime premium for working more than 40

          but not more than 50 hours per week; (2) whether the class members were manual laborers and

          thus entitled to the protections of Labor Law § 191; and (3) the appropriate measure of damages

          for statutory violations.



                                                            5


                                                         5 of 7
FILED: QUEENS COUNTY CLERK 03/11/2021 03:11 PM                                                    INDEX NO. 705670/2021
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/11/2021




                 34.     A class action is superior to other available methods for the fair and efficient

          adjudication of this litigation – particularly in the context of wage litigation like the present

          action, where individual plaintiffs may lack the financial resources to vigorously prosecute a

          lawsuit against a corporate defendant. The members of the Class have been damaged and are

          entitled to recovery as a result of Defendant’s common and uniform policies, practices, and

          procedures. Although the relative damages suffered by individual members of the Class are not

          de minimis, such damages are small compared to the expense and burden of individual

          prosecution of this litigation. In addition, class treatment is superior because it will obviate the

          need for unduly duplicative litigation that might result in inconsistent judgments about

          Defendant’s practices.

                                     FIRST CAUSE OF ACTION
             Overtime Wages under Article 19 of the New York Labor Law §§ 650 et seq. and the
                             Supporting Regulations (12 NYCRR § 142-2.2)

                 35.     Plaintiff realleges and incorporates by reference each allegation contained in the

          paragraphs above as though fully set forth herein.

                 36.     Defendant employed Plaintiff and the Class.

                 37.     Plaintiff and the Class were employees of the Defendant.

                 38.     Defendant was required to pay Plaintiff and the Class at a rate of one and one half

          the regular rate for all hours worked in excess of forty (40) hours in a workweek.

                 39.     Defendant failed to pay Plaintiff and the Class the proper overtime wages for

          working more than 40, but not more than 50, hours per week.

                 40.     Defendant willfully deprived the Plaintiff and the Class of the overtime wages to

          which they were entitled.




                                                             6


                                                         6 of 7
FILED: QUEENS COUNTY CLERK 03/11/2021 03:11 PM                                                 INDEX NO. 705670/2021
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/11/2021




                                          SECOND CAUSE OF ACTION
                                               Labor Law § 191

                 41.     Plaintiff realleges and incorporates by reference each allegation contained in the

          paragraphs above as though fully set forth herein.

                 42.     Plaintiff and the Class were manual workers as defined by the Labor Law.

                 43.     Plaintiff and the Class were entitled to be paid on a weekly basis and no later than

          seven days after the workweek in which the wages were earned.

                 44.     Defendants willfully failed to pay the Plaintiff and the Class as frequently as

          required by Labor Law § 191.

                 45.     Defendants willfully failed to pay wages within seven days after the end of each

          workweek in which wages were earned as required by Labor Law § 191.

                                           PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff respectfully request that this Court grant the following relief:

                 A. Unpaid overtime pay under the Labor Law;

                 B. Compensatory Liquidated damages on all Labor Law Claims;

                 C. Reasonable attorney’s fees and costs of the action;

                 D. Prejudgment interest; and

                 E. Such other relief as this Court shall deem just and proper.

          Dated: Huntington, New York
                 March 11, 2021
                                                                MOSER LAW FIRM, P.C.



                                                                By: Steven J. Moser
                                                                5 E. Main Street
                                                                Huntington, New York 11743
                                                                (516) 671-1150
                                                                smoser@moseremploymentlaw.com
                                                                Attorneys for Plaintiff
                                                           7


                                                       7 of 7
